PCIJ_B_17_GrecoBulgarianCommunities_LNC_NA_1930-07-31_ANX_02_NA_NA_EN.txt. ADVISORY OPINION No. I7 42

ANNEX 2.

I-—DOCUMENTS TRANSMITTED BY THE SECRETARIAT OF THE LEAGUE OF
NATIONS :

Convention between Greece and Bulgaria respecting reciprocal emi-
gration (Neuilly-sur-Seine, November 27th, 1919).

Regulations .concerning the reciprocal and voluntary emigration o1
the Greek and Bulgarian minorities (Athens, March 6th, 1922).

Extracts from the Minutes of the fifty-eighth Session of the Council -
of the League of Nations (7th meeting, January 16th, 1930).

Letter from the President of the Greco-Turkish Mixed Emigration
Commission to the Secretary-General of the League of Nations (March 5th,
7930).

Annex :

Decisions taken by the Greco-Turkish Mixed Emigration Com-
mission with respect to communities:
Decision XVIII (April 4th, 1924).
» XIX (5 us on D
M XXIIT (May 27th, ,, ).
” XLV (July 26th, 1928).

Letter from the President of the Greco-Bulgarian Mixed Emigration
Commission to the Secretary-General of the League of Nations
(March 6th, 1930).

Letter from the Secretary-General of the League of Nations to the
Registrar of the Court (March 17th, 1930).

IIT.—ExTRACTS FROM THE MINUTES OF THE MIXED COMMISSION AND OF ITs
SUB-COMMITTEES,

(Transmitted either by the Secretariat of the League of Nations, or
by the Bulgarian or Greek Governments, or by the Mixed Com-
mission.__In addition to these extracts, the latter has sent to the
Court a complete set of its minutes.)

Meetings of the Commission: Sent by:
No. 48 (Decision 33 B. 2) L. of N. M. C. Greece
» 81 M.C.
» 86 M. C.
» 88 M. C.
M 93 (with annexes) M.C.
» 95 M. C.
» 96 M. CL
» 142 (Decision 108 L. 1) E. of N. M. C. Greece
» 148 L. of N. M.C.
» 150 L. of N.
» 187 (Decision 153 L. 2) L. of N. M. C.
» 235
» 283 (Decision 427 G. 86) Bulg.
5» 283 ( mn 483 G. 86 bis) Bulg.
» 286 (  ,, 432 G. 87) L. of N. M. C. Bulg.
» 287 ( 4, 433 G. 88) . Bulg.
» 287 (  ,, 439 G. 88 bis) Bulg.
» 290( ,, 444 G. 6) L. of N. M.C. Greece
» 304 (  ,, 515 L. 8) L. of N. M.C. ‘
» 334 ( 4 674 G. 221) Bulg.
» 334 (  » 5» » 222) | Bulg:
» 336 ( 4 » n 222 bis) Bulg.
ADVISORY OPINION No. I7

Meetings of the Commission :

No.

No.

357 (Decision 797 L. 9)
367 ( » 817 L. 10)
374
381
382
385 (Decision 843 B. 78)

415 (Interpretation of the
Decision 5. 87)
432 (with annexes)
436 ( » » )
438
476 (Decision 1027 G. 366)
492 (4, 1088 G. 390)
504
505
506
519
525
535
Meetings of Sub-Committees :
I 4
695
710
7II
III 345
IV 526 a
527 4

”

Decision (Naméche) of
February 1930

VI 208

219

VII Annex to Decision 367

L. of N.
L. of N.
L. of N.
L. of N.
L, of N.
L. of N.

r

PEBER

Pepin

L. of N.
L. of N.

of N.
L. of N.

of N.
of N.
of N.
of N.
of N.

of N.
of N.
of N.
of N.
of N,

43

Sent by:

000 AH

M.C.

Bulg.

Bulg.
Buig.
Bulg.

Greece

Bulg.
Bulg.

Bulg.

III.— DocuMENTS TRANSMITTED BY THE PRESIDENT OF THE MIXED COMMISSION :

Letter from the President of the Greco-Bulgarian Mixed Emigration
Commission to the Registrar of the Court (March 6th, 1930).

Statement of the circumstances of fact and of law which gave rise
to the Mixed Commission’s desire to obtain the Court’s opinion
(March 4th, 1930). ‘

Series of volumes containing the Mixed Commission’s decisions:

Vol. I.
» Il.
» IT.

A—E.
F—G,
H—Z.

Statement concerning the mission and work of the Mixed Commission
(May 1929).
Interpretation of Article 12 of the Convention, memorandum of Com-
mandant de Roover (June 6th, 1921).

Memoranda Nos. 1, 2, 3 and

1. Interpretation of Article 12 of the Greco-Bulgarian Convention

(June 6th, 1921).

2. Memorandum concerning the fate of property abandoned by
Bulgarians in Eastern Thrace or by Turks in the new Bulgarian

territories (September 21st, 1921).

3. The restitution of real estate to Bulgarian refugees and the
right of the latter in certain circumstances to avail themselves
of the Treaty of Minorities (December 22nd, 1921).

6
ADVISORY OPINION No. 17 . 44

4. Memorandum concerning the right of emigrants to have their
property valued by the Mixed Commission in relation to the
governments’ right of expropriation (April 12th, 1923).

Report by Commandant de Roover on his mission in Bulgaria (Febru-
ary 23rd, 1922).

New method of work (October 18th, 1926).

File containing various forms (1 A, 2 A, 3 A, 1 B, 2 B, 3 B, 4,5).

1V.—DocuMENTS TRANSMITTED BY THE BULGARIAN GOVERNMENT:

Memorial of the Bulgarian Government (March 12th, 1930).
Observations of the Bulgarian Government (April 17th, 1930).

Annexes :

Note on Bulgarian jurisprudence and on orthodox canon law.

Extract from: Ovthodox Canon Law (1904), by Dr. Nicodemus :
Milas, Bishop of Dalmatia and Istria.

Protocol signed at Geneva on September 29th, 1924, between the
representative of the Greek Government and the President of the
Council of the League of Nations.

Idem, with the Bulgarian Minister for Foreign Affairs.

Observations of those members of the Mixed Commission appointed
by the League of Nations, with regard to the situation of emigrants
in Greece and Bulgaria (March 2nd, 1925).

Enquiry concerning the events at Tarlis (1924). _

Documents concerning the character of the religious community at
Varna :

Message from the Patriarch of Constantinople of the year 1865,
concerning the appointment of Bishop Ioachim of Varna, addressed
to the Orthodox Christians of Varna, and in which the latter are
requested to receive the Bishop, to obey him, etc. This message is
drawn up in Bulgarian and in Greek.

Copy of the letter, dated February 28th, 1867, addressed by the
same Bishop to the Patriarch of Constantinople and in which the
Bishop complains that of 90 villages in his diocese hardly ten, which
have a Greek population, accept his authority.

Letter from the same Metropolitan Ioachim, dated April 3rd, 1866,
addressed to the inhabitants of Baltchik and Mangalia, in which
he complains that he is not paid—written in Bulgarian and in Greek.

Letter from the same Metropolitan, dated March 16th, 1865, addressed
to the inhabitants of Baltchik, written in Bulgarian and Greek,
with regard to the dismissal of a priest and the appointment of another.

Documents concerning certain churches at Plovdiv (Philippopolis) :

Photographs (two) of pages 11 and 12 of the codex of the Metro-
politan of Plovdiv, sub 14, dating from February 1783, concerning
the settlement of accounts for the building of the church of St. Marina.

The codex is signed by the notables of Plovdiv, the majority being
Bulgarian, and approved by Bishop Cyrillus.

Photograph of three sheets of a subscription list of March 15th,
1837, for the construction of the church of St. Paraskeva, which shows
the donators, with two exceptions, are Bulgars and that amongst the
donators are purely Bulgar villages (Avradala [Koprivchtiza], Dervent,
Adjar).
ADVISORY OPINION No. I7 45

Documents concerning the monastery of St. Vratch situated to the
north of the village of Kouklen, and that of Batchkovo, district. of
Stanimaka. (Region of Plovdiv.)

A part of the principal fagade of the church of the convent of
St. Vratch.

The same façade enlarged, clearly showing the Bulgarian inscrip-
tions. ‘

Photograph of a marble slab with an inscription in Bulgar, of 1696,
recording the construction of the fountain of the monastery.

Seven photographs of holy books of the same monastery written
in Bulgar, dating from the XIVth century, except one of the year
1695, which are in the National Library of Plovdiv.

Extract in translation from Chapter 24 of the statutes (Typicon)
for the foundation and administration of the convent of Batchkovo,
the original of which is in the Library of the University of Bucharest
(Roumania). |

Extract in translation from the History of the Bulgars, by Const.
Iretchek, Chap. XXIX.

Bundle of seven letters (in translation) written by Naiden Guéroff,
of Philippopolis (Plovdiv), or addressed to him and to be found in his
papers, which are published in two volumes by the Academy of Science
of Sofia.

Five extracts from the manuscript of Constantine Mouravenoff,
written in 1870, which is in the National Library at Sofia.

' Minutes of meetings Nos. 526 a and 527 a of the Naméche Sub-
Committee.

The Bulgarian Official Gazette, June 23rd, 1922 (Rules of the Mixed
Commission).

The Bulgarian Official Gazette, May 2nd, 1928 (law ratifying the
Moïloff-Caphandaris Agreement).

V.—DocUMENTS TRANSMITTED BY THE GREEK GOVERNMENT :

Memorial of the Greek Government (March roth, 1930).

Annexes :

Draft agreement regarding reciprocal emigration in the Balkans
submitted on October 24th, 1919, to the Commission for new States
and the protection of minorities by M. N. Politis, Greek Minister for
Foreign Affairs.

Interpellation of M. Karandzoulof at the meeting of March 22nd, 1927.

Communiqué of the Bulgarian Ministry for Foreign Affairs regard-
ing an appeal from the Macedonian National Committee.

Extracts from The Times (April 14th and 18th, 1927).

Extracts from the paper Makedonia, of Sofia, the organ of the Mace-
donian Revolutionary Committee (April 18th and 2oth, 1927).

Observations of the Greek Government (April 23rd, 1930).

Annex:

Letter of the Greek delegation to the Greco-Bulgarian Mixed
Emigration Commission (February 14th, 1930).

Four letters of the Bulgarian Diplomatic Agent at Constantinople
addressed to His Holiness the Œcumenical Patriarch:
Letter sub No. 43 of January 13/25, 1890.
» » » 278 of March 6th, 1891.
» » » 4059 of August 13/25, 1891.
” » » 2224 Of October 9/21, 1896.
ADVISORY OPINION No. 17 | 46

Title Deeds :

(a) Title Deed sub No. 9482 dated March 28th, 1884, in the name of
the Greek religious community of Philippopolis (with French
translation).

(b) Title Deed sub No. 1 of January 3rd, 1903, in the name of the
Greek religious community of Bourgas represented by the Metro-
politan of Anchialos, Mgr. Vassilios, and Kyriazi Thanassof (with
French iranslation). |

A receipt for the payment of tax sub No. 49917 given by the tax
collector Thodoroff and made out in the name of the religious community
of Varna (with translation into French).

Verbatim minutes of 21st session of the Sobranie, in which on
page 1187 is to be found the speech of M. Bouroff, Bulgarian Foreign
Minister.

Three numbers of the Bulgarian paper Makedonia (Nos. 1080, 1081
and 1082, of May 22nd, 23rd and 26th, 1930), containing three articles
by M. Roumenoff. .

An authentic copy of a judgment of.the Civil Court of Varna, sub
No. 237, dated October 4th, 1879.

An original declaration dated March 12th, 1884, concerning the delim-
itation of the property ceded by the community of Varna to His High-
ness the Prince of Bulgaria.

Plan of payment of December 8th, 1922.

The Molloff-Caphandaris Agreement of December gth, 1927.

Report of the Commission of Enquiry into the frontier incidents
between Bulgaria and Greece (Geneva, 1925).
